Citation Nr: 1608325	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-44 361A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Entitlement to service connection for tinnitus.
 
2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, to include intervertebral disc syndrome.
 
3. Entitlement to service connection for a back disorder, to include intervertebral disc syndrome. 
 
4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.
 
5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.
 
6. Entitlement to service connection for bilateral hearing loss. 
 
(The issue of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $91,154.50 plus accrued interest thereon is the subject of a separate decision.)


REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1973 to September 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) in April 2010, October 2012, and May 2013. 
 
In October 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of whether new and material evidence to reopen the claim of entitlement to service connection for pes planus has been received, as well as claims of entitlement to service connection for a back disorder, an acquired psychiatric disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1.  The evidence is at least evenly balanced as to whether tinnitus is related to in-service noise exposure.
 
2.  In an August 1994 rating decision, VA declined to reopen a claim of entitlement to service connection for a back disorder.  Although the Veteran was notified of this determination and of his appellate rights, he did not appeal nor was new and material evidence received within the applicable time period.
 
3. Evidence received since the August 1994 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and, raises a reasonable possibility of substantiating it.
 
 
CONCLUSIONS OF LAW
 
1. The August 1994 rating decision which declined to reopen a claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. Evidence received since the August 1994 rating decision is new and material, and the claim of entitlement to service connection for back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
In light of the favorable determinations regarding the adjudicated issues, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary.
 
New and Material Evidence 
 
An August 1994 rating decision determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a back disorder.  A timely appeal was not perfected and new and material evidence was not submitted in a timely manner.  As such, the August 1994 rating decision is final.  38 U.S.C.A. § 7105.
 
After reviewing the evidence provided since the August 1994 rating decision, to include the lay statements of J.H, S.H.S., and C.A., the lay statements indicate that the Veteran sought treatment for his back within one year of separation from active service, and supports the previously submitted statements of V. B. that the Veteran suffered an inservice back injury.  The Board finds that this evidence, which must be presumed credible for the limited purpose of determining whether the claim should be reopened, relates to a previously unestablished fact necessary to substantiate the claim for service connection for a back disorder, that the Veteran sustained a back injury during his military service and received treatment for a back injury during service.  Accordingly, the claim is reopened.
 
Service Connection for Tinnitus
 
Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The Board finds that service connection is warranted for tinnitus.  First, the weight of the evidence demonstrates that the Veteran has a current disability due to tinnitus.  VA treatment records reflect that the Veteran complained of worsening bilateral tinnitus in October 2012.  Initially, the Veteran indicated that the tinnitus had been present for approximately 20 years.  During a follow up examination, the Veteran reported that the condition had been present since his military service where he experienced "excessive bomb shelling sounds."  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the Veteran's statements are credible because he has consistently reported complaints of tinnitus to VA providers.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, a disability due to tinnitus is shown.

Second, the Board finds that the Veteran experienced acoustic trauma while on active duty.  The Veteran has reported in-service noise exposure related to his duties as an armorer/supply specialist.  He reported that while serving in Germany he was exposed to artillery fire during training exercises.  The Veteran's statements regarding noise exposure are supported by the upward shift in his hearing thresholds that are demonstrated at the 4000 Hertz level between his entrance evaluation and his examination at separation from service.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  His statements are credible and the weight of the evidence supports that the Veteran experienced in-service noise exposure. 
 
Finally, the Board finds that the Veteran's tinnitus had onset during service.  The only opinion of record that addresses the etiology of tinnitus is the opinion of the Veteran himself.  As noted above, the Veteran is competent to provide a diagnosis of tinnitus.  See Charles, 16 Vet. App at 374.  While the Veteran's treatment records indicate that he initially reported onset of his condition "approximately 20 years prior" to 2012 (or subsequent to his active service), the Board finds more probative his subsequent statements identifying the onset as during his military service.  During these later statements, including his hearing testimony, he provides a less general time period for the onset of the condition and provides context for the onset of the condition.  As the Veteran's subsequent, more detailed statements are also supported by his upward shifts in hearing thresholds during service, the Board finds this opinion to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304. 

In summary, the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167. 
 
 
ORDER
 
The claim of entitlement to service connection for a back disorder is reopened.
 
Entitlement to service connection for tinnitus is granted.
 
 
REMAND
 
The appellant seeks to reopen his claim of entitlement to service connection for pes planus, and he also claims entitlement to service connection for a back disorder, an acquired psychiatric disorder, and bilateral hearing loss.  Unfortunately, review of the claims file indicates that further development must be undertaken prior to adjudication by the Board.  
 
With regard to whether new and material evidence has been received to reopen a claim of service connection for pes planus, the record shows that service treatment records have been associated with the claims file that were not of record at the time of the April 2010 rating decision.  While these records were previously considered in the Veteran's March 1981 rating decision that denied service connection for pes planus, the Board finds that to ensure due process that these records must be considered by the AOJ during the course of this appeal.  As these records were not received in conjunction with the Veteran's December 2015 waiver of AOJ consideration further development is in order.   
 
With regard to the Veteran's claim for service connection for a back disorder, the Board notes that the previous VA examinations of record do not address whether there is a nexus between any diagnosed back disorder and his period of active service.  Moreover, these examinations do not address the Veteran's multiple complaints of back pain documented in his service treatment records.  Accordingly, the Board finds that a new VA examination should be afforded.  When the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
As the claim of entitlement to service connection for a psychiatric disorder is claimed, in part, as secondary to back and foot pain, and since the Veteran's mental health physician has reported that depression is due to the appellant's "circumstances," the Board finds that this claim is inextricably intertwined with these conditions and should be adjudicated at the same time as these issues.  See Harris v. Derwinski, 2 Vet. App. 180, 183. 
 
Lastly, the evidence indicates that the Veteran has not been provided a VA examination in relation to his claim for bilateral hearing loss.  An October 2012 audiology consult diagnosed the Veteran with bilateral sensorineural hearing loss and the appellant reported reduced hearing sensitivity for greater than 20 years.  As the Veteran has reported noise exposure during military service, and his service treatment records indicate bilateral upward shifts in hearing thresholds between his entrance examination and his separation evaluation, the Board finds that a VA examination should be afforded regarding the etiology of this condition.  See 38 C.F.R. § 3.159(c)(4) (2015).  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.
 
2. Then, schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed lumbar spine disorder.  The entire claims file, to include the Veteran's VMBS and Virtual VA files, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed. 
 
Following a review of the claims file and examination of the Veteran, the examiner must identify any diagnosed lumbar spine disorder, and opine whether it is at least as likely as not (probability of at least 50 percent) that any such disability is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service? 
 
The examiner is to specifically discuss the Veteran's complaints of back pain during his active service, including those documented in his service treatment records; his diagnosis of spinal stenosis in August 1980, a subsequent to a October 1979 injury while lifting a patient at the Augusta VA; and the November 14, 1980 medical report indicating an 1977 "re-injury" of his back when he was pushed against a whirlpool.  A complete rationale must be offered for all opinions expressed. 
 
3. Schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS. The entire claims file, to include the Veteran's VMBS and Virtual VA files, must be provided to the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Following that examination, the audiologist must offer an opinion addressing whether it is at least as likely as not that any current hearing disability is related to the Veteran's active duty service between September 1973 and September 1975.  The examiner is asked to discuss the significance, if any, in hearing thresholds changes during the appellant's active service.  While insufficient for finding a hearing loss under 38 C.F.R. § 3.385 (2015), the examiner must discuss the significance of the September 1975 separation examination showing a right ear hearing loss of 21 decibels right ear and a left ear hearing loss of 25 decibels, each at 4000 Hertz.  The examiner must provide a complete rationale for any opinion provided.
 
4. Then, after conducting any indicated additional development, the AOJ must readjudicate the Veteran's claims.  The readjudication of whether new and material evidence to reopen a claim of service connection for pes planus has been received must specifically address the Veteran's service treatment records and his diagnosis of moderate pes planus at entry to active service.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


